 

Exhibit 10.4

 

NIKOLA CORPORATION

2020 STOCK INCENTIVE PLAN

(Adopted by the Board of Directors on May 6, 2020)

(Approved by the Stockholders on June 2, 2020)

(Effective on June 3, 2020)  

 



 

 

 



  TABLE OF CONTENTS         SECTION 1. ESTABLISHMENT AND PURPOSE              1
    SECTION 2. DEFINITIONS                      1     (a) “Affiliate” 1 (b)
“Award” 1 (c) “Award Agreement” 1 (d) “Board of Directors” or “Board” 1 (e)
“Cash-Based Award” 1 (f) “Change in Control” 1 (g) “Code” 2 (h) “Committee” 2
(i) “Company” 2 (j) “Consultant” 2 (k) “Disability” 2 (l) “Employee” 2 (m)
“Exchange Act” 2 (n) “Exercise Price” 2 (o) “Fair Market Value” 3 (p) “ISO” 3
(q) “Nonstatutory Option” or “NSO” 3 (r) “Option” 3 (s) “Outside Director” 3 (t)
“Parent” 3 (u) “Participant” 3 (v) “Plan” 3 (w) “Purchase Price” 3 (x)
“Restricted Share” 3 (y) “SAR” 3 (z) “Section 409A” 3 (aa) “Securities Act” 3
(bb) “Service” 3 (cc) “Share” 3 (dd) “Stock” 4 (ee) “Stock Unit” 4 (ff)
“Subsidiary”                        4

 



i

 

 

SECTION 3. ADMINISTRATION                    4     (a) Committee Composition
                      4 (b) Committee Appointment                    4 (c)
Committee Procedures                    4 (d) Committee Responsibilities
                     4       SECTION 4. ELIGIBILITY                      5    
(a) General Rule                           5 (b) Ten-Percent Stockholders
                  5 (c) Attribution Rules                      6 (d) Outstanding
Stock                         6       SECTION 5. STOCK SUBJECT TO PLAN
                   6     (a) Basic Limitation                          6 (b)
Additional Shares                      6 (c) Substitution and Assumption of
Awards              7 (d) Grants to Outside Directors                  7      
SECTION 6. RESTRICTED SHARES                      7     (a) Restricted Share
Award Agreement                   7 (b) Payment for Awards                     7
(c) Vesting                             7 (d) Voting and Dividend Rights
                 7 (e) Restrictions on Transfer of Shares                7      
SECTION 7. TERMS AND CONDITIONS OF OPTIONS           8     (a) Stock Option
Award Agreement                    8 (b) Number of Shares
                        8 (c) Exercise Price                        8 (d)
Withholding Taxes                         8 (e) Exercisability and Term
                   8 (f) Exercise of Options                     8 (g) Effect of
Change in Control                  9 (h) No Rights as a Stockholder
                     9 (i) Modification, Extension and Renewal of Options
             9 (j) Restrictions on Transfer of Shares                9

 



ii

 

 

SECTION 8. PAYMENT FOR SHARES                      9     (a) General Rule
                          9 (b) Surrender of Stock                         9 (c)
Services Rendered                         9 (d) Cashless Exercise
                     9 (e) Exercise/Pledge                          9 (f) Net
Exercise                            10 (g) Promissory Note
                         10 (h) Other Forms of Payment                    10 (i)
Limitations under Applicable Law                10       SECTION 9. STOCK
APPRECIATION RIGHTS                  10     (a) SAR Award Agreement
                      10 (b) Number of Shares                         10 (c)
Exercise Price                        10 (d) Exercisability and Term
                   10 (e) Effect of Change in Control                  10 (f)
Exercise of SARs                      11 (g) Modification, Extension or
Assumption of SARs              11       SECTION 10. STOCK UNITS
                    11     (a) Stock Unit Award Agreement                     11
(b) Payment for Awards                     11 (c) Vesting Conditions
                        11 (d) Voting and Dividend Rights                  11
(e) Form and Time of Settlement of Stock Units            11 (f) Death of
Participant                     12 (g) Creditors’ Rights                      12
      SECTION 11. CASH-BASED AWARDS                  12     SECTION 12.
ADJUSTMENT OF SHARES                 12     (a) Adjustments
                       12 (b) Dissolution or Liquidation                      
12 (c) Reorganizations                          12 (d) Reservation of Rights
                       13

 



iii

 

 

SECTION 13. DEFERRAL OF AWARDS                  13     (a) Committee Powers
                        13 (b) General Rules                       14      
SECTION 14. AWARDS UNDER OTHER PLANS              14     SECTION 15. PAYMENT OF
DIRECTOR’S FEES IN SECURITIES       14     (a) Effective Date
                      14 (b) Elections to Receive NSOs, SARs, Restricted Shares
or Stock Units       14 (c) Number and Terms of NSOs, SARs, Restricted Shares or
Stock Units   14       SECTION 16. LEGAL AND REGULATORY REQUIREMENTS         14
    SECTION 17. TAXES                            15     (a) Withholding Taxes
                        15 (b) Share Withholding                         15 (c)
Section 409A                           15       SECTION 18.
TRANSFERABILITY                    15     SECTION 19. PERFORMANCE BASED AWARDS
                15     SECTION 20. RECOUPMENT                     15     SECTION
21. NO EMPLOYMENT RIGHTS                16     SECTION 22. DURATION AND
AMENDMENTS              16     (a)  Term of the Plan                      16 (b)
Right to Amend the Plan                   16 (c) Effect of Termination
                       16       SECTION 23. AWARDS TO NON-U.S. PARTICIPANTS
           16     SECTION 24. GOVERNING LAW                       16     SECTION
25. SUCCESSORS AND ASSIGNS                   16     SECTION 26. EXECUTION
                     17

 



iv

 

 



NIKOLA CORPORATION

 

2020 STOCK INCENTIVE PLAN

 

SECTION 1. ESTABLISHMENT AND PURPOSE.

 

The Plan was adopted by the Board of Directors on May 6, 2020 and is effective
on June 3, 2020 (the “Effective Date”). The Plan’s purpose is to attract,
retain, incent and reward top talent through stock ownership to improve
operating and financial performance and strengthen the mutuality of interest
between eligible service providers and stockholders.

 

SECTION 2. DEFINITIONS.

 

(a)      “Affiliate” means any entity other than a Subsidiary, if the Company
and/or one or more Subsidiaries own not less than 50% of such entity.

 

(b)     “Award” means any award of an Option, a SAR, a Restricted Share, a Stock
Unit or a Cash-Based Award under the Plan.

 

(c)      “Award Agreement” means the agreement between the Company and the
recipient of an Award which contains the terms, conditions and restrictions
pertaining to such Award.

 

(d)     “Board of Directors” or “Board” means the Board of Directors of the
Company, as constituted from time to time.

 

(e)     “Cash-Based Award” means an Award that entitles the Participant to
receive a cash-denominated payment.

 

(f)     “Change in Control” means the occurrence of any of the following events:

 

(i)A change in the composition of the Board of Directors occurs, as a result of
which fewer than one-half of the incumbent directors are directors who either:

 

(A)Had been directors of the Company on the “look-back date” (as defined below)
(the “original directors”); or

 

(B)Were elected, or nominated for election, to the Board of Directors with the
affirmative votes of at least a majority of the aggregate of the original
directors who were still in office at the time of the election or nomination and
the directors whose election or nomination was previously so approved (the
“continuing directors”);

 

provided, however, that for this purpose, the “original directors” and
“continuing directors” shall not include any individual whose initial assumption
of office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board;

 

(ii)Any “person” (as defined below) who by the acquisition or aggregation of
securities, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities ordinarily (and apart from rights accruing under special
circumstances) having the right to vote at elections of directors (the “Base
Capital Stock”); except that any change in the relative beneficial ownership of
the Company’s securities by any person resulting solely from a reduction in the
aggregate number of outstanding shares of Base Capital Stock, and any decrease
thereafter in such person’s ownership of securities, shall be disregarded until
such person increases in any manner, directly or indirectly, such person’s
beneficial ownership of any securities of the Company;

 



1

 

 

(iii)The consummation of a merger or consolidation of the Company or a
Subsidiary of the Company with or into another entity or any other corporate
reorganization, if persons who were not stockholders of the Company immediately
prior to such merger, consolidation or other reorganization own immediately
after such merger, consolidation or other reorganization 50% or more of the
voting power of the outstanding securities of each of (A) the Company (or its
successor) and (B) any direct or indirect parent corporation of the Company (or
its successor); or

 

(iv)The sale, transfer or other disposition of all or substantially all of the
Company’s assets.

 

For purposes of subsection (f)(i) above, the term “look-back” date means the
later of (1) the Effective Date and (2) the date that is 24 months prior to the
date of the event that may constitute a Change in Control.

 

For purposes of subsection (f)(ii) above, the term “person” shall have the same
meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but shall
exclude (1) a trustee or other fiduciary holding securities under an employee
benefit plan maintained by the Company or a Parent or Subsidiary and (2) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the Stock.

 

Any other provision of this Section 2(f) notwithstanding, a transaction shall
not constitute a Change in Control if its sole purpose is to change the state of
the Company’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction, and a Change in Control shall
not be deemed to occur if the Company files a registration statement with the
United States Securities and Exchange Commission in connection with an initial
or secondary public offering of securities or debt of the Company to the public.

 

(g)     “Code” means the United States Internal Revenue Code of 1986, as
amended, and the rules and regulations promulgated thereunder.

 

(h)     “Committee” means the Compensation Committee as designated by the Board
of Directors, which is authorized to administer the Plan, as described in
Section 3 hereof.

 

(i)       “Company” means Nikola Corporation, a Delaware corporation.

 

(j)       “Consultant” means an individual who is a consultant or advisor and
who provides bona fide services to the Company, a Parent, a Subsidiary or an
Affiliate as an independent contractor (not including service as a member of the
Board of Directors) or a member of the board of directors of a Parent or a
Subsidiary, in each case who is not an Employee.

 

(k)       “Disability” means any permanent and total disability as defined by
Section 22(e)(3) of the Code.

 

(l)       “Employee” means any individual who is a common-law employee of the
Company, a Parent, a Subsidiary or an Affiliate.

 

(m)    “Exchange Act” means the United States Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

 

(n)     “Exercise Price” means, in the case of an Option, the amount for which
one Share may be purchased upon exercise of such Option, as specified in the
applicable Stock Option Agreement. “Exercise Price” means, in the case of a SAR,
an amount, as specified in the applicable SAR Award Agreement, which is
subtracted from the Fair Market Value of one Share in determining the amount
payable upon exercise of such SAR.

 



2

 



 

(o)       “Fair Market Value” with respect to a Share, means the market price of
one Share, determined by the Committee as follows:

 

(i)If the Stock was traded over-the-counter on the date in question, then the
Fair Market Value shall be equal to the last transaction price quoted for such
date by the OTC Bulletin Board or, if not so quoted, shall be equal to the mean
between the last reported representative bid and asked prices quoted for such
date by the principal automated inter-dealer quotation system on which the Stock
is quoted or, if the Stock is not quoted on any such system, by the Pink Quote
system;

 

(ii)If the Stock was traded on any established stock exchange (such as the New
York Stock Exchange, The Nasdaq Global Market or The Nasdaq Global Select
Market) or national market system on the date in question, then the Fair Market
Value shall be equal to the closing price reported for such date by the
applicable exchange or system; or

 

(iii)If none of the foregoing provisions is applicable, then the Fair Market
Value shall be determined by the Committee in good faith on such basis as it
deems appropriate.

 

In all cases, the determination of Fair Market Value by the Committee shall be
conclusive and binding on all persons.

 

(p)       “ISO” means an employee incentive stock option described in Section
422 of the Code.

 

(q)       “‘Nonstatutory Option” or “NSO” means an employee stock option that is
not an ISO.

 

(r)       “Option” means an ISO or Nonstatutory Option granted under the Plan
and entitling the holder to purchase Shares.

 

(s)      “Outside Director” means a member of the Board of Directors who is not
a common-law employee of, or paid consultant to, the Company, a Parent or a
Subsidiary.

 

(t)       “Parent” means any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be a Parent commencing as of such date.

 

(u)        “Participant” means a person who holds an Award.

 

(v)       “Plan” means this 2020 Stock Incentive Plan of Nikola Corporation, as
amended from time to

 

time.

 

(w)       “Predecessor Plan” means the 2017 Stock Option Plan of Nikola
Corporation, as amended.

 

(x)       “Purchase Price” means the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Committee.

 

(y)       “Restricted Share” means a Share awarded under the Plan.

 

(z)       “SAR” means a stock appreciation right granted under the Plan.

 

(aa)   “Section 409A” means Section 409A of the Code.

 

(bb)  “Securities Act” means the United States Securities Act of 1933, as
amended, the rules and regulations promulgated thereunder,

 

(cc)   “Service” means service as an Employee, Consultant or Outside Director,
subject to such further limitations as may be set forth in the Plan or the
applicable Award Agreement. Service does not terminate when an Employee goes on
a bona fide leave of absence, that was approved by the Company in writing, if
the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, for purposes
of determining whether an Option is entitled to ISO status, an Employee’s
employment will be treated as terminating three months after such Employee went
on leave, unless such Employee’s right to return to active work is guaranteed by
law or by a contract. Service terminates in any event when the approved leave
ends, unless such Employee immediately returns to active work. The Company
determines which leaves of absence count toward Service, and when Service
terminates for all purposes under the Plan.

 



3

 

 

(dd) “Share” means one share of Stock, as adjusted in accordance with Section 12
(if applicable).

 

(ee) “Stock” means the Common Stock, par value $0.0001 per share, of the
Company.

 

(ff)    “Stock Unit” means a bookkeeping entry representing the Company’s
obligation to deliver one Share (or distribute cash) on a future date in
accordance with the provisions of a Stock Unit Award Agreement.

 

(gg)  “Subsidiary” means any corporation, if the Company and/or one or more
other Subsidiaries own not less than 50% of the total combined voting power of
all classes of outstanding stock of such corporation. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

SECTION 3. ADMINISTRATION.

 

(a)        Committee Composition. The Plan shall be administered by a Committee
appointed by the Board, or by the Board acting as the Committee. The Committee
shall consist of two or more directors of the Company. In addition, to the
extent required by the Board, the composition of the Committee shall satisfy
such requirements as the Securities and Exchange Commission may establish for
administrators acting under plans intended to qualify for exemption under Rule
16b-3 (or its successor) under the Exchange Act.

 

(b)       Committee Appointment. The Board may also appoint one or more separate
committees of the Board, each composed of one or more directors of the Company
who need not satisfy the requirements of Section 3(a), who may administer the
Plan, may grant Awards under the Plan and may determine all terms of such
grants, in each case with respect to all Employees, Consultants and Outside
Directors (except such as may be on such committee), provided that such
committee or committees may perform these functions only with respect to
Employees who are not considered officers or directors of the Company under
Section 16 of the Exchange Act. Within the limitations of the preceding
sentence, any reference in the Plan to the Committee shall include such
committee or committees appointed pursuant to the preceding sentence. To the
extent permitted by applicable laws, the Board of Directors may also authorize
one or more officers of the Company to designate Employees, other than officers
under Section 16 of the Exchange Act, to receive Awards and/or to determine the
number of such Awards to be received by such persons; provided, however, that
the Board of Directors shall specify the total number of Awards that such
officers may so award.

 

(c)       Committee Procedures. The Board of Directors shall designate one of
the members of the Committee as chairman. The Committee may hold meetings at
such times and places as it shall determine. The acts of a majority of the
Committee members present at meetings at which a quorum exists, or acts reduced
to or approved in writing (including via email) by all Committee members, shall
be valid acts of the Committee.

 

(d)        Committee Responsibilities. Subject to the provisions of the Plan,
the Committee shall have full authority and discretion to take the following
actions:

 

(i)To interpret the Plan and to apply its provisions;

 

(ii)To adopt, amend or rescind rules, procedures and forms relating to the Plan;

 

4

 

 

(iii)To adopt, amend or terminate sub-plans established for the purpose of
satisfying applicable foreign laws including qualifying for preferred tax
treatment under applicable foreign tax laws;

 

(iv)To authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

 

(v)To determine when Awards are to be granted under the Plan;

 

(vi)To select the Participants to whom Awards are to be granted;

 

(vii)To determine the type of Award and number of Shares or amount of cash to be
made subject to each Award;

 

(viii)To prescribe the terms and conditions of each Award, including (without
limitation) the Exercise Price and Purchase Price, and the vesting or duration
of the Award (including accelerating the vesting of Awards, either at the time
of the Award or thereafter, without the consent of the Participant), to
determine whether an Option is to be classified as an ISO or as a Nonstatutory
Option, and to specify the provisions of the agreement relating to such Award;

 

(ix)To amend any outstanding Award Agreement, subject to applicable legal
restrictions and to the consent of the Participant if the Participant’s rights
or obligations would be materially impaired;

 

(x)To prescribe the consideration for the grant of each Award or other right
under the Plan and to determine the sufficiency of such consideration;

 

(xi)To determine the disposition of each Award or other right under the Plan in
the event of a Participant’s divorce or dissolution of marriage;

 

(xii)To determine whether Awards under the Plan will be granted in replacement
of other grants under an incentive or other compensation plan of an acquired
business;

 

(xiii)To correct any defect, supply any omission, or reconcile any inconsistency
in the Plan or any Award Agreement;

 

(xiv)To establish or verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; and

 

(xv)To take any other actions deemed necessary or advisable for the
administration of the Plan.

 

Subject to the requirements of applicable law, the Committee may designate
persons other than members of the Committee to carry out its responsibilities
and may prescribe such conditions and limitations as it may deem appropriate,
except that the Committee may not delegate its authority with regard to the
selection for participation of or the granting of Awards under the Plan to
persons subject to Section 16 of the Exchange Act. All decisions,
interpretations and other actions of the Committee shall be final and binding on
all Participants and all persons deriving their rights from a Participant. No
member of the Committee shall be liable for any action that he has taken or has
failed to take in good faith with respect to the Plan or any Award under the
Plan.

 

 

SECTION 4. ELIGIBILITY.

 

(a)        General Rule. Only Employees, Consultants and Outside Directors shall
be eligible for the grant of Awards. Only common-law employees of the Company, a
Parent or a Subsidiary shall be eligible for the grant of ISOs.

 

(b)       Ten-Percent Stockholders. An Employee who owns more than 10% of the
total combined voting power of all classes of outstanding stock of the Company,
a Parent or Subsidiary shall not be eligible for the grant of an ISO unless such
grant satisfies the requirements of Section 422(c)(5) of the Code.

 



5

 

 

(c)       Attribution Rules. For purposes of Section 4(b) above, in determining
stock ownership, an Employee shall be deemed to own the stock owned, directly or
indirectly, by or for such Employee’s brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its stockholders, partners or beneficiaries.

 

(d)        Outstanding Stock. For purposes of Section 4(b) above, “outstanding
stock” shall include all stock actually issued and outstanding immediately after
the grant. “Outstanding stock” shall not include shares authorized for issuance
under outstanding options held by the Employee or by any other person.

 

SECTION 5. STOCK SUBJECT TO PLAN.

 

(a)       Basic Limitation. Shares offered under the Plan shall be authorized
but unissued Shares or treasury Shares. The aggregate number of Shares
authorized for issuance as Awards under the Plan shall not exceed the sum of (x)
twenty million (20,000,000) Shares, plus (y) the sum of the number of Shares
subject to outstanding awards under the Predecessor Plan on the Effective Date
that are subsequently forfeited or terminated for any reason before being
exercised or settled, plus the number of Shares subject to vesting restrictions
under the Predecessor Plan on the Effective Date that are subsequently
forfeited, plus the number of reserved Shares not issued or subject to
outstanding grants under the Predecessor Plan on the Effective Date, plus (z) an
annual increase on the first day of each fiscal year, for a period of not more
than 10 years, beginning on January 1, 2021, and ending on (and including)
January 1, 2030, in an amount equal to (i) two and one half percent (2.5)% of
the outstanding Shares on the last day of the immediately preceding fiscal year
or (ii) such lesser amount (including zero) that the Committee determines for
purposes of the annual increase for that fiscal year. Notwithstanding the
foregoing, the number of Shares that may be delivered in the aggregate pursuant
to the exercise of ISOs granted under the Plan shall not exceed twenty million
(20,000,000) Shares plus, to the extent allowable under Section 422 of the Code,
any Shares that become available for issuance under the Plan pursuant to Section
5(c). The limitations of this Section 5(a) shall be subject to adjustment
pursuant to Section 12. The number of Shares that are subject to Awards
outstanding at any time under the Plan shall not exceed the number of Shares
which then remain available for issuance under the Plan. The Company shall at
all times reserve and keep available sufficient Shares to satisfy the
requirements of the Plan.

 

(b)       Additional Shares. If Restricted Shares are forfeited, then such
Shares shall again become available for Awards under the Plan. If Stock Units,
Options or SARs are forfeited or terminate for any reason before being exercised
or settled, then the corresponding Shares shall again become available for
Awards under the Plan. If Stock Units are settled, then only the number of
Shares (if any) actually issued in settlement of such Stock Units shall reduce
the number available in Section 5(a) and the balance (including any Shares
withheld to satisfy tax withholding obligations) shall again become available
for Awards under the Plan. The full number of Options exercised shall be counted
against the number of Shares available for Awards under the Plan, regardless of
the number of Shares actually issued upon exercise of such Options. The full
number of SARs settled shall be counted against the number of Shares available
for Awards under the Plan, regardless of the number of Shares actually issued in
settlement of such SARs. Any Shares withheld to satisfy the tax withholding
obligation pursuant to any Award of Options or SARs shall not be added to the
Shares available for Awards under the Plan. Notwithstanding the foregoing
provisions of this Section 5(b), Shares that have actually been issued shall not
again become available for Awards under the Plan, except for Restricted Shares
that are forfeited and do not become vested.

 



6

 

 

(c)       Substitution and Assumption of Awards. The Committee may make Awards
under the Plan by assumption, substitution or replacement of stock options,
stock appreciation rights, stock units or similar awards granted by another
entity (including a Parent or Subsidiary), if such assumption, substitution or
replacement is in connection with an asset acquisition, stock acquisition,
merger, consolidation or similar transaction involving the Company (and/or its
Parent or Subsidiary) and such other entity (and/or its affiliate). The terms of
such assumed, substituted or replaced Awards shall be as the Committee, in its
discretion, determines is appropriate, notwithstanding limitations on Awards in
the Plan. Any such substitute or assumed Awards shall not count against the
Share limitation set forth in Section 5(a) (nor shall Shares subject to such
Awards be added to the Shares available for Awards under the Plan as provided in
Section 5(b) above), except that Shares acquired by exercise of substitute ISOs
will count against the maximum number of Shares that may be issued pursuant to
the exercise of ISOs under the Plan.

 

(d)       Grants to Outside Directors. The grant date fair value of all Awards
(as determined in accordance with Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) granted
under the Plan to any Outside Director as compensation for services as an
Outside Director during any twelve (12)-month period may not exceed $750,000,
provided that any Award granted to an Outside Director in lieu of a cash
retainer pursuant to Section 15(b) will be excluded from such limit.

 

SECTION 6. RESTRICTED SHARES.

 

(a)        Restricted Share Award Agreement. Each grant of Restricted Shares
under the Plan shall be evidenced by a Restricted Share Award Agreement between
the Participant and the Company. Such Restricted Shares shall be subject to all
applicable terms of the Plan and may be subject to any other terms that are not
inconsistent with the Plan. The provisions of the various Restricted Share Award
Agreements entered into under the Plan need not be identical.

 

(b)       Payment for Awards. Restricted Shares may be sold or awarded under the
Plan for such consideration as the Committee may determine, including (without
limitation) cash, cash equivalents, full-recourse promissory notes, past
services and future services.

 

(c)       Vesting. Each Award of Restricted Shares may or may not be subject to
vesting. Vesting shall occur, in full or in installments, upon satisfaction of
the conditions specified in the Restricted Share Award Agreement. A Restricted
Share Award Agreement may provide for accelerated vesting in the event of the
Participant’s death, Disability or retirement or other events. The Committee may
determine, at the time of granting Restricted Shares or thereafter, that all or
part of such Restricted Shares shall become vested in the event that a Change in
Control occurs with respect to the Company.

 

(d)        Voting and Dividend Rights. A holder of Restricted Shares awarded
under the Plan shall have the same voting, dividend and other rights as the
Company’s other stockholders, except that in the case of any unvested Restricted
Shares, the holder shall not be entitled to any dividends or other distributions
paid or distributed by the Company in respect of outstanding Shares.
Notwithstanding the foregoing, at the Committee’s discretion, the holder of
unvested Restricted Shares may be credited with such dividends and other
distributions, provided that such dividends and other distributions shall be
paid or distributed to the holder only if, when and to the extent such unvested
Restricted Shares vest. The value of dividends and other distributions payable
or distributable with respect to any unvested Restricted Shares that do not vest
shall be forfeited. For the avoidance of doubt, other than with respect to the
right to receive dividends and other distributions, the holders of unvested
Restricted Shares shall have the same voting rights and other rights as the
Company’s other stockholders in respect of such unvested Restricted Shares.

 

(e)        Restrictions on Transfer of Shares. Restricted Shares shall be
subject to such rights of repurchase, rights of first refusal or other
restrictions as the Committee may determine. Such restrictions shall be set
forth in the applicable Restricted Share Award Agreement and shall apply in
addition to any general restrictions that may apply to all holders of Shares.

 



7

 

 

SECTION 7. TERMS AND CONDITIONS OF OPTIONS.

 

(a)        Stock Option Award Agreement. Each grant of an Option under the Plan
shall be evidenced by a Stock Option Award Agreement between the Participant and
the Company. Such Option shall be subject to all applicable terms and conditions
of the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Committee deems appropriate for
inclusion in a Stock Option Award Agreement. The Stock Option Award Agreement
shall specify whether the Option is an ISO or an NSO. The provisions of the
various Stock Option Award Agreements entered into under the Plan need not be
identical.

 

(b)       Number of Shares. Each Stock Option Award Agreement shall specify the
number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 12.

 

(c)       Exercise Price. Each Stock Option Award Agreement shall specify the
Exercise Price. The Exercise Price of an ISO shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, except as otherwise provided
in 4(b), and the Exercise Price of an NSO shall not be less than 100% of the
Fair Market Value of a Share on the date of grant. Notwithstanding the
foregoing, Options may be granted with an Exercise Price of less than 100% of
the Fair Market Value per Share on the date of grant pursuant to a transaction
described in, and in a manner consistent with, Section 424(a) of the Code.
Subject to the foregoing in this Section 7(c), the Exercise Price under any
Option shall be determined by the Committee in its sole discretion. The Exercise
Price shall be payable in one of the forms described in Section 8.

 

(d)        Withholding Taxes. As a condition to the exercise of an Option, the
Participant shall make such arrangements as the Committee may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise. The Participant shall also make
such arrangements as the Committee may require for the satisfaction of any
federal, state, local or foreign withholding tax obligations that may arise in
connection with the disposition of Shares acquired by exercising an Option.

 

(e)        Exercisability and Term. Each Stock Option Award Agreement shall
specify the date when all or any installment of the Option is to become
exercisable. The Stock Option Award Agreement shall also specify the term of the
Option; provided that the term of an ISO shall in no event exceed 10 years from
the date of grant (five years for ISOs granted to Employees described in Section
4(b)). A Stock Option Award Agreement may provide for accelerated exercisability
in the event of the Participant’s death, Disability, or retirement or other
events and may provide for expiration prior to the end of its term in the event
of the termination of the Participant’s Service. Options may be awarded in
combination with SARs, and such an Award may provide that the Options will not
be exercisable unless the related SARs are forfeited. Subject to the foregoing
in this Section 7(e), the Committee in its sole discretion shall determine when
all or any installment of an Option is to become exercisable and when an Option
is to expire.

 

(f)        Exercise of Options. Each Stock Option Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
Option following termination of the Participant’s Service with the Company and
its Subsidiaries, and the right to exercise the Option of any executors or
administrators of the Participant’s estate or any person who has acquired such
Option(s) directly from the Participant by bequest or inheritance. Such
provisions shall be determined in the sole discretion of the Committee, need not
be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.

 

 

8

 

 

(g)       Effect of Change in Control. The Committee may determine, at the time
of granting an Option or thereafter, that such Option shall become exercisable
as to all or part of the Shares subject to such Option in the event that a
Change in Control occurs with respect to the Company.

 

(h)        No Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any Shares covered by his Option until the date of
the issuance of a stock certificate for such Shares. No adjustments shall be
made, except as provided in Section 12.

 

(i)       Modification, Extension and Renewal of Options. Within the limitations
of the Plan, the Committee may modify, extend or renew outstanding options or
may accept the cancellation of outstanding options (to the extent not previously
exercised), whether or not granted hereunder, in return for the grant of new
Options for the same or a different number of Shares and at the same or a
different Exercise Price, or in return for the grant of a different Award for
the same or a different number of Shares or for cash; provided, however, that
other than in connection with an adjustment of Awards pursuant to Section 12,
the Committee may not modify outstanding Options to lower the Exercise Price nor
may the Committee assume or accept the cancellation of outstanding Options in
return for cash or the grant of new Awards when the Exercise Price is greater
than the Fair Market Value of the Shares covered by such Options, unless such
action has been approved by the Company’s stockholders. The foregoing
notwithstanding, no modification of an Option shall, without the consent of the
Optionee, materially impair his or her rights or obligations under such Option.

 

(j)       Restrictions on Transfer of Shares. Any Shares issued upon exercise of
an Option shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the
Committee may determine. Such restrictions shall be set forth in the applicable
Stock Option Award Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares.

 

SECTION 8. PAYMENT FOR SHARES.

 

(a)        General Rule. The entire Exercise Price or Purchase Price of Shares
issued under the Plan shall be payable in lawful money of the United States of
America at the time when such Shares are purchased, except as provided in
Section 8(b) through Section 8(h) below.

 

(b)       Surrender of Stock. To the extent that a Stock Option Award Agreement
so provides, payment may be made all or in part by surrendering, or attesting to
the ownership of, Shares which have already been owned by the Participant or his
or her representative. Such Shares shall be valued at their Fair Market Value on
the date when the new Shares are purchased under the Plan. The Participant shall
not surrender, or attest to the ownership of, Shares in payment of the Exercise
Price if such action would cause the Company to recognize compensation expense
(or additional compensation expense) with respect to the Option for financial
reporting purposes.

 

(c)       Services Rendered. At the discretion of the Committee, Shares may be
awarded under the Plan in consideration of services rendered to the Company or a
Subsidiary. If Shares are awarded without the payment of a Purchase Price in
cash, the Committee shall make a determination (at the time of the Award) of the
value of the services rendered by the Participant and the sufficiency of the
consideration to meet the requirements of Section 6(b).

 

(d)        Cashless Exercise. To the extent that a Stock Option Award Agreement
so provides, payment may be made all or in part by delivery (on a form
prescribed by the Committee) of an irrevocable direction to a securities broker
to sell Shares and to deliver all or part of the sale proceeds to the Company in
payment of the aggregate Exercise Price.

 

(e)        Exercise/Pledge. To the extent that a Stock Option Award Agreement so
provides, payment may be made all or in part by delivery (on a form prescribed
by the Committee) of an irrevocable direction to a securities broker or lender
to pledge Shares, as security for a loan, and to deliver all or part of the loan
proceeds to the Company in payment of the aggregate Exercise Price.

 



9

 

 

(f)        Net Exercise. To the extent that a Stock Option Award Agreement so
provides, by a “net exercise” arrangement pursuant to which the number of Shares
issuable upon exercise of the Option shall be reduced by the largest whole
number of Shares having an aggregate Fair Market Value that does not exceed the
aggregate Exercise Price (plus tax withholdings, if applicable) and any
remaining balance of the aggregate Exercise Price (and/or applicable tax
withholdings) not satisfied by such reduction in the number of whole Shares to
be issued shall be paid by the Participant in cash or any other form of payment
permitted under the Stock Option Agreement.

 

(g)       Promissory Note. To the extent that a Stock Option Award Agreement or
Restricted Share Award Agreement so provides, payment may be made all or in part
by delivering (on a form prescribed by the Company) a full-recourse promissory
note.

 

(h)        Other Forms of Payment. To the extent that a Stock Option Award
Agreement or Restricted Share Award Agreement so provides, payment may be made
in any other form that is consistent with applicable laws, regulations and
rules.

 

(i)       Limitations under Applicable Law. Notwithstanding anything herein or
in a Stock Option Award Agreement or Restricted Share Award Agreement to the
contrary, payment may not be made in any form that is unlawful, as determined by
the Committee in its sole discretion.

 

SECTION 9. STOCK APPRECIATION RIGHTS.

 

(a)        SAR Award Agreement. Each grant of a SAR under the Plan shall be
evidenced by a SAR Award Agreement between the Participant and the Company. Such
SAR shall be subject to all applicable terms of the Plan and may be subject to
any other terms that are not inconsistent with the Plan. The provisions of the
various SAR Award Agreements entered into under the Plan need not be identical.

 

(b)       Number of Shares. Each SAR Award Agreement shall specify the number of
Shares to which the SAR pertains and shall provide for the adjustment of such
number in accordance with Section 12.

 

(c)       Exercise Price. Each SAR Award Agreement shall specify the Exercise
Price. The Exercise Price of a SAR shall not be less than 100% of the Fair
Market Value of a Share on the date of grant. Notwithstanding the foregoing,
SARs may be granted with an Exercise Price of less than 100% of the Fair Market
Value per Share on the date of grant pursuant to a transaction described in, and
in a manner consistent with, Section 424(a) of the Code. Subject to the
foregoing in this Section 9(c), the Exercise Price under any SAR shall be
determined by the Committee in its sole discretion.

 

(d)        Exercisability and Term. Each SAR Award Agreement shall specify the
date when all or any installment of the SAR is to become exercisable. The SAR
Award Agreement shall also specify the term of the SAR. A SAR Award Agreement
may provide for accelerated exercisability in the event of the Participant’s
death, Disability or retirement or other events and may provide for expiration
prior to the end of its term in the event of the termination of the
Participant’s Service. SARs may be awarded in combination with Options, and such
an Award may provide that the SARs will not be exercisable unless the related
Options are forfeited. A SAR may be included in an ISO only at the time of grant
but may be included in an NSO at the time of grant or thereafter. A SAR granted
under the Plan may provide that it will be exercisable only in the event of a
Change in Control.

 

(e)        Effect of Change in Control. The Committee may determine, at the time
of granting a SAR or thereafter, that such SAR shall become fully exercisable as
to all Common Shares subject to such SAR in the event that a Change in Control
occurs with respect to the Company.

 

10

 





(f)        Exercise of SARs. Upon exercise of a SAR, the Participant (or any
person having the right to exercise the SAR after his or her death) shall
receive from the Company (i) Shares, (ii) cash or (iii) a combination of Shares
and cash, as the Committee shall determine. The amount of cash and/or the Fair
Market Value of Shares received upon exercise of SARs shall, in the aggregate,
be equal to the amount by which the Fair Market Value (on the date of surrender)
of the Shares subject to the SARs exceeds the Exercise Price.

 

(g)       Modification, Extension or Assumption of SARs. Within the limitations
of the Plan, the Committee may modify, extend or assume outstanding SARs or may
accept the cancellation of outstanding SARs (whether granted by the Company or
by another issuer) in return for the grant of new SARs for the same or a
different number of shares and at the same or a different exercise price, or in
return for the grant of a different Award for the same or a different number of
Shares or cash; provided, however, that other than in connection with an
adjustment of Awards pursuant to Section 12, the Committee may not modify
outstanding SARs to lower the Exercise Price nor may the Committee assume or
accept the cancellation of outstanding SARs in return for cash or the grant of
new Awards when the Exercise Price is greater than the Fair Market Value of the
Shares covered by such SARs, unless such action has been approved by the
Company’s stockholders. The foregoing notwithstanding, no modification of a SAR
shall, without the consent of the holder, materially impair his or her rights or
obligations under such SAR.

 

SECTION 10. STOCK UNITS.

 

(a)        Stock Unit Award Agreement. Each grant of Stock Units under the Plan
shall be evidenced by a Stock Unit Award Agreement between the Participant and
the Company. Such Stock Units shall be subject to all applicable terms of the
Plan and may be subject to any other terms that are not inconsistent with the
Plan. The provisions of the various Stock Unit Award Agreements entered into
under the Plan need not be identical.

 

(b)       Payment for Awards. To the extent that an Award is granted in the form
of Stock Units, no cash consideration shall be required of the Award recipients.

 

(c)       Vesting Conditions. Each Award of Stock Units may or may not be
subject to vesting. Vesting shall occur, in full or in installments, upon
satisfaction of the conditions specified in the Stock Unit Award Agreement. A
Stock Unit Award Agreement may provide for accelerated vesting in the event of
the Participant’s death, Disability or retirement or other events. The Committee
may determine, at the time of granting Stock Units or thereafter, that all or
part of such Stock Units shall become vested in the event that a Change in
Control occurs with respect to the Company.

 

(d)        Voting and Dividend Rights. The holders of Stock Units shall have no
voting rights. Prior to settlement or forfeiture, any Stock Unit awarded under
the Plan may, at the Committee’s discretion, carry with it a right to dividend
equivalents. Such right entitles the holder to be credited with an amount equal
to all cash dividends paid on one Share while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Shares, or
in a combination of both. Dividend equivalents shall not be distributed prior to
settlement of the Stock Unit to which the dividend equivalents pertain. Prior to
distribution, any dividend equivalents shall be subject to the same conditions
and restrictions (including without limitation, any forfeiture conditions) as
the Stock Units to which they attach. The value of dividend equivalents payable
or distributable with respect to any unvested Stock Units that do not vest shall
be forfeited.

 



11

 

 

(e)        Form and Time of Settlement of Stock Units. Settlement of vested
Stock Units may be made in the form of (i) cash, (ii) Shares or (iii) any
combination of both, as determined by the Committee. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original Award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Shares over a series of trading days. A
Stock Unit Award Agreement may provide that vested Stock Units may be settled in
a lump sum or in installments. A Stock Unit Award Agreement may provide that the
distribution may occur or commence when all vesting conditions applicable to the
Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date, subject to compliance with Section 409A. The amount of a deferred
distribution may be increased by an interest factor or by dividend equivalents.
Until an Award of Stock Units is settled, the number of such Stock Units shall
be subject to adjustment pursuant to Section 12.

 

(f)        Death of Participant. Any Stock Unit Award that becomes payable after
the Participant’s death shall be distributed to the Participant’s beneficiary or
beneficiaries. Each recipient of a Stock Unit Award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the Participant’s death. If
no beneficiary was designated or if no designated beneficiary survives the
Participant, then any Stock Units Award that becomes payable after the
Participant’s death shall be distributed to the Participant’s estate.

 

(g)       Creditors’ Rights. A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Stock Units represent an
unfunded and unsecured obligation of the Company, subject to the terms and
conditions of the applicable Stock Unit Award Agreement.

 

SECTION 11. CASH-BASED AWARDS

 

The Committee may, in its sole discretion, grant Cash-Based Awards to any
Participant in such number or amount and upon such terms, and subject to such
conditions, as the Committee shall determine at the time of grant and specify in
an applicable Award Agreement. The Committee shall determine the maximum
duration of the Cash-Based Award, the amount of cash which may be payable
pursuant to the Cash-Based Award, the conditions upon which the Cash-Based Award
shall become vested or payable, and such other provisions as the Committee shall
determine. Each Cash-Based Award shall specify a cash-denominated payment
amount, formula or payment ranges as determined by the Committee. Payment, if
any, with respect to a Cash-Based Award shall be made in accordance with the
terms of the Award and may be made in cash or in Shares, as the Committee
determines.

 

SECTION 12. ADJUSTMENT OF SHARES.

 

(a)        Adjustments. In the event of a subdivision of the outstanding Stock,
a declaration of a dividend payable in Shares, a declaration of a dividend
payable in a form other than Shares in an amount that has a material effect on
the price of Shares, a combination or consolidation of the outstanding Stock (by
reclassification or otherwise) into a lesser number of Shares, a
recapitalization, a spin-off or a similar occurrence, the Committee shall make
appropriate and equitable adjustments in:

 

(i)The number of Shares available for future Awards and the limitations set
forth under Section 5;

 

(ii)The number of Shares covered by each outstanding Award; and

 

(iii)The Exercise Price under each outstanding Option and SAR.

 

(b)       Dissolution or Liquidation. To the extent not previously exercised or
settled, Options, SARs and Stock Units shall terminate immediately prior to the
dissolution or liquidation of the Company.

 

(c)       Reorganizations. In the event that the Company is a party to a merger
or other reorganization, outstanding Awards shall be subject to the agreement of
merger or reorganization. Subject to compliance with Section 409A, such
agreement shall provide for:

 



12

 

 

(i)The continuation of the outstanding Awards by the Company, if the Company is
a surviving corporation;

 

(ii)The assumption of the outstanding Awards by the surviving corporation or its
parent or subsidiary;

 

(iii)The substitution by the surviving corporation or its parent or subsidiary
of its own awards for the outstanding Awards;

 

(iv)Immediate vesting, exercisability or settlement of outstanding Awards
followed by the cancellation of such Awards upon or immediately prior to the
effectiveness of such transaction; or

 

(v)Settlement of the intrinsic value of the outstanding Awards (whether or not
then vested or exercisable) in cash or cash equivalents or equity (including
cash or equity subject to deferred vesting and delivery consistent with the
vesting restrictions applicable to such Awards or the underlying Shares)
followed by the cancellation of such Awards (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction the Committee determines in
good faith that no amount would have been attained upon the exercise of such
Award or realization of the Participant’s rights, then such Award may be
terminated by the Company without payment); in each case without the
Participant’s consent. Any acceleration of payment of an amount that is subject
to Section 409A will be delayed, if necessary, until the earliest time that such
payment would be permissible under Section 409A without triggering any
additional taxes applicable under Section 409A.

 

The Company will have no obligation to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.

 

(d) Reservation of Rights. Except as provided in this Section 12, a Participant
shall have no rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend or any other increase or
decrease in the number of shares of stock of any class. Any issue by the Company
of shares of stock of any class, or securities convertible into shares of stock
of any class, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number or Exercise Price of Shares subject to an
Award. The grant of an Award pursuant to the Plan shall not affect in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets. In the event of any change affecting the Shares or the
Exercise Price of Shares subject to an Award, including a merger or other
reorganization, for reasons of administrative convenience, the Company in its
sole discretion may refuse to permit the exercise of any Award during a period
of up to 30 days prior to the occurrence of such event. 

 

SECTION 13. DEFERRAL OF AWARDS.

 

(a)       Committee Powers. Subject to compliance with Section 409A, the
Committee (in its sole discretion) may permit or require a Participant to:

 

(i)Have cash that otherwise would be paid to such Participant as a result of the
exercise of a SAR or the settlement of Stock Units credited to a deferred
compensation account established for such Participant by the Committee as an
entry on the Company’s books;

 

(ii)Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR converted into an equal number of
Stock Units; or

 

(iii)Have Shares that otherwise would be delivered to such Participant as a
result of the exercise of an Option or SAR or the settlement of Stock Units
converted into amounts credited to a deferred compensation account established
for such Participant by the Committee as an entry on the Company’s books. Such
amounts shall be determined by reference to the Fair Market Value of such Shares
as of the date when they otherwise would have been delivered to such
Participant.



 



13

 

 

(b)       General Rules. A deferred compensation account established under this
Section 13 may be credited with interest or other forms of investment return, as
determined by the Committee. A Participant for whom such an account is
established shall have no rights other than those of a general creditor of the
Company. Such an account shall represent an unfunded and unsecured obligation of
the Company and shall be subject to the terms and conditions of the applicable
agreement between such Participant and the Company. If the deferral or
conversion of Awards is permitted or required, the Committee (in its sole
discretion) may establish rules, procedures and forms pertaining to such Awards,
including (without limitation) the settlement of deferred compensation accounts
established under this Section 13.

 

SECTION 14. AWARDS UNDER OTHER PLANS.

 

The Company may grant awards under other plans or programs. Such awards may be
settled in the form of Shares issued under the Plan. Such Shares shall be
treated for all purposes under the Plan like Shares issued in settlement of
Stock Units and shall, when issued, reduce the number of Shares available under
Section 5.

 

SECTION 15. PAYMENT OF DIRECTOR’S FEES IN SECURITIES.

 

(a)        Effective Date. No provision of this Section 15 shall be effective
unless and until the Board has determined to implement such provision.

 

(b)       Elections to Receive NSOs, SARs, Restricted Shares or Stock Units. An
Outside Director may elect to receive his or her annual retainer payments and/or
meeting fees from the Company in the form of cash, NSOs, SARs, Restricted Shares
or Stock Units, or a combination thereof, as determined by the Board.
Alternatively, the Board may mandate payment in any of such alternative forms.
Such NSOs, SARs, Restricted Shares and Stock Units shall be issued under the
Plan. An election under this Section 15 shall be filed with the Company on the
prescribed form.

 

(c)       Number and Terms of NSOs, SARs, Restricted Shares or Stock Units. The
number of NSOs, SARs, Restricted Shares or Stock Units to be granted to Outside
Directors in lieu of annual retainers and meeting fees that would otherwise be
paid in cash shall be calculated in a manner determined by the Board. The terms
of such NSOs, SARs, Restricted Shares or Stock Units shall also be determined by
the Board.

 

SECTION 16. LEGAL AND REGULATORY REQUIREMENTS.

 

Shares shall not be issued under the Plan unless the issuance and delivery of
such Shares complies with (or is exempt from) all applicable requirements of
law, including (without limitation) the United States Securities Act, state
securities laws and regulations and the regulations of any stock exchange on
which the Company’s securities may then be listed, and the Company has obtained
the approval or favorable ruling from any governmental agency which the Company
determines is necessary or advisable. The Company shall not be liable to a
Participant or other persons as to: (a) the non-issuance or sale of Shares as to
which the Company has not obtained from any regulatory body having jurisdiction
the authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares under the Plan; and (b) any tax consequences
expected, but not realized, by any Participant or other person due to the
receipt, exercise or settlement of any Award granted under the Plan.

 



14

 

 

SECTION 17. TAXES.

 

(a)        Withholding Taxes. To the extent required by applicable federal,
state, local or foreign law, a Participant or his or her successor shall make
arrangements satisfactory to the Company for the satisfaction of any withholding
tax obligations that arise in connection with the Plan. The Company shall not be
required to issue any Shares or make any cash payment under the Plan until such
obligations are satisfied.

 

(b)       Share Withholding. The Committee may permit a Participant to satisfy
all or part of his or her withholding or income tax obligations by having the
Company withhold all or a portion of any Shares that otherwise would be issued
to him or her or by surrendering all or a portion of any Shares that he or she
previously acquired. Such Shares shall be valued at their Fair Market Value on
the date when taxes otherwise would be withheld in cash. In no event may a
Participant have Shares withheld that would otherwise be issued to him or her in
excess of the number necessary to satisfy the maximum legally required tax
withholding.

 

(c)       Section 409A. Each Award that provides for “nonqualified deferred
compensation” within the meaning of Section 409A shall be subject to such
additional rules and requirements as specified by the Committee from time to
time in order to comply with Section 409A. If any amount under such an Award is
payable upon a “separation from service” (within the meaning of Section 409A) to
a Participant who is then considered a “specified employee” (within the meaning
of Section 409A), then no such payment shall be made prior to the date that is
the earlier of (i) six months and one day after the Participant’s separation
from service, or (ii) the Participant’s death, but only to the extent such delay
is necessary to prevent such payment from being subject to interest, penalties
and/or additional tax imposed pursuant to Section 409A. In addition, the
settlement of any such Award may not be accelerated except to the extent
permitted by Section 409A.

 

 

SECTION 18. TRANSFERABILITY.

 

Unless the agreement evidencing an Award (or an amendment thereto authorized by
the Committee) expressly provides otherwise, no Award granted under the Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner (prior to the
vesting and lapse of any and all restrictions applicable to Shares issued under
such Award), other than by will or the laws of descent and distribution;
provided, however, that an ISO may be transferred or assigned only to the extent
consistent with Section 422 of the Code. Any purported assignment, transfer or
encumbrance in violation of this Section 18 shall be void and unenforceable
against the Company.

 

 

SECTION 19. PERFORMANCE BASED AWARDS.

 

The number of Shares or other benefits granted, issued, retainable and/or vested
under an Award may be made subject to the attainment of performance goals. The
Committee may utilize any performance criteria selected by it in its sole
discretion to establish performance goals.

 

SECTION 20. RECOUPMENT.

 

In the event that the Company is required to prepare restated financial results
owing to an executive officer’s intentional misconduct or grossly negligent
conduct, the Board (or a designated committee) shall have the authority, to the
extent permitted by applicable law, to require reimbursement or forfeiture to
the Company of the amount of bonus or incentive compensation (whether cash-based
or equity-based) such executive officer received during the three fiscal years
preceding the year the restatement is determined to be required, to the extent
that such bonus or incentive compensation exceeds what the officer would have
received based on an applicable restated performance measure or target. The
Company will recoup incentive-based compensation from executive officers to the
extent required under the Dodd-Frank Wall Street Reform and Consumer Protection
Act and any rules, regulations and listing standards that may be issued under
that act. Any right of recoupment under this provision will be in addition to,
and not in lieu of, any other rights of recoupment that may be available to the
Company.

 



15

 

 

SECTION 21. NO EMPLOYMENT RIGHTS.

 

No provision of the Plan, nor any Award granted under the Plan, shall be
construed to give any person any right to become, to be treated as, or to remain
an Employee or Consultant. The Company and its Subsidiaries reserve the right to
terminate any person’s Service at any time and for any reason, with or without
notice.

 

SECTION 22. DURATION AND AMENDMENTS.

 

(a)        Term of the Plan. The Plan, as set forth herein, shall come into
existence on the date of its adoption by the Board of Directors; provided,
however, that no Award may be granted hereunder prior to the Effective Date. The
Board of Directors may suspend or terminate the Plan at any time. No ISOs may be
granted after the tenth anniversary of the earlier of (i) the date the Plan is
adopted by the Board of Directors, or (ii) the date the Plan is approved the
stockholders of the Company.

 

(b)       Right to Amend the Plan. The Board of Directors may amend the Plan at
any time and from time to time. Rights and obligations under any Award granted
before amendment of the Plan shall not be materially impaired by such amendment,
except with consent of the Participant. An amendment of the Plan shall be
subject to the approval of the Company’s stockholders only to the extent
required by applicable laws, regulations or rules.

 

(c)       Effect of Termination. No Awards shall be granted under the Plan after
the termination thereof. The termination of the Plan shall not affect Awards
previously granted under the Plan.

 

SECTION 23. AWARDS TO NON-U.S. PARTICIPANTS.

 

Awards may be granted to Participants who are non-United States nationals or
employed or providing services outside the United States, or both, on such terms
and conditions different from those applicable to Awards to Participants who are
employed or providing services in the United States as may, in the judgment of
the Committee, be necessary or desirable to recognize differences in local law,
tax policy or custom. The Committee also may impose conditions on the exercise,
vesting or settlement of Awards in order to minimize the Company’s obligation
with respect to tax equalization for Participants on assignments outside their
home country.

 

SECTION 24. GOVERNING LAW.

 

The Plan and each Award Agreement shall be governed by the laws of the State of
Delaware, without application of the conflicts of law principles thereof.

 

SECTION 25. SUCCESSORS AND ASSIGNS.

 

The terms of the Plan shall be binding upon and inure to the benefit of the
Company and any successor entity, including any successor entity contemplated by
Section 12(c).

 



16

 



 

SECTION 26. EXECUTION.

 

To record the adoption of the Plan by the Board of Directors, the Company has
caused its authorized officer to execute the same.

 

  NIKOLA CORPORATION           By: /s/ Mark A. Russell     Name: Mark A. Russell
    Title: President and Chief Executive Officer

 



17

 